Citation Nr: 9934550	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-12 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently rated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

Historically, the Board notes that the original 10 percent 
evaluation for the veteran's service-connected PTSD was 
increased to 30 percent in response to a June 1991 Board 
decision which granted the increase.  Thereafter, the veteran 
submitted a claim for an increased rating for his service-
connected PTSD in March 1997, and was afforded a VA 
examination in May 1997.  

Of importance, during the May 1997 examination, the examiner 
noted that the veteran indicated that he had testing both at 
the Boston VA and at the PTSD facility in Oahu, Hawaii, but 
that those documents were not available at the time of the 
examination despite the fact that the veteran had previously 
signed release forms for the production of the documents.  
The examiner concluded that these documents must be obtained 
in order to make an appropriate rating decision.  

In a July 1997 rating decision, the RO increased the 
veteran's evaluation for his service-connected PTSD from 30 
percent to 50 percent disabling.  It appears that the RO 
based this action solely on the medical evidence gathered 
from the May 1997 examination.  

The veteran and his representative sent correspondence to the 
RO in August 1997 requesting that the veteran's claim be 
reevaluated based on the submission of additional evidence.  
Attached to the request was a copy of the July 1996 medical 
evaluation performed at the PTSD clinic in Oahu, Hawaii.  The 
veteran and his representative considered the July 1996 
testing to be critical in evaluation more accurately the 
depth and extent of severity of the veteran's PTSD. 

In a February 1998 rating decision, the RO confirmed and 
continued the prior 50 percent rating assigned for the 
veteran's service-connected PTSD.  The RO stated that the 
1996 medical report pre-dated the most recent VA examination, 
reviewed by the prior rating decision, and is consistent with 
the 50 percent evaluation established by that decision.  The 
veteran appealed that decision.

The Board notes, however, that the May 1997 VA examiner 
specifically stated that the July 1996 medical report from 
Oahu, Hawaii must be obtained in order to make an appropriate 
rating.  The RO nonetheless provided a rating in July 1997 
based solely on the evidence presented at the May 1997 
examination without regard to the July 1996 medical report.  
Thereafter, in the RO's February 1998 decision, it was held 
that the July 1996 medical report would not have changed the 
outcome of the July 1997 rating action because it was not the 
most current evidence available, but this evaluation was not 
returned to the May 1997 VA examiner for consideration in 
conjunction with a new examination.  

According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), the 
veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  In addition, the Court has also stated that the 
duty to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, the veteran must be afforded another VA examination by 
an examiner who has had the opportunity to review all of the 
medical evidence of record to include the July 1996 and May 
1997 evaluations.  

The Board notes that the veteran has been rated under 
Diagnostic Code 9411 which governs ratings for PTSD, based on 
the regulations set forth in 38 C.F.R. § 4.126 and § 4.130 
(1999), the General Rating Formula for Mental Disorders.  
Under Diagnostic Code 9411-9440, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The examiner should also be provided with the aforementioned 
regulations in order to more appropriately rate the veteran's 
PTSD.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all VA 
treatment records, which are not already 
in the claims file, of the veteran's 
treatment for his PTSD.

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current extent of his 
service connected PTSD.  The RO should 
provide to the examiner a copy of the 
rating criteria pertaining to the 
veteran's PTSD.  All indicated tests, 
including appropriate psychological 
studies with applicable subscales, must 
be conducted.  The examiner should 
provide his/her findings in relationship 
to the rating criteria listed in the 
General Rating Formula for Rating Mental 
Disorders under 38 C.F.R. § 4.130, 
Diagnostic Code 9411-9440 (1999).  The 
veteran's claims folder must be made 
available to, and reviewed by, the 
examiner prior to the examination. The 
examiner should specifically note that 
he/she has been provided the claims 
folder, has reviewed all of the medical 
evidence of record to include the July 
1996 and May 1997 evaluations, and has 
reviewed the criteria of Diagnostic Code 
9411.

3.  The RO should then readjudicate the 
claim for an increased rating for PTSD 
taking into consideration all of the 
evidence of record.  The criteria of 38 
C.F.R. § 4.132, Diagnostic Code 9411 
(1999), should be considered.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
afforded a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should set forth 
the changed criteria for psychiatric 
disorders discussed above.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


